DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 23 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 18 August 2021, filed 18 November 2021, with respect to Claim Rejection under 35 USC §101 have been fully considered and are persuasive.  The Double Patenting Rejection of Claims 1, 9, and 17 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 18 August 2021, filed 18 November 2021, with respect to the rejection(s) of claim(s) 1-10, 12-17, 19, and 20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotaki et al. (US 2013/0010100 A1).

Applicant’s cancellation of Claims 3, 11, and 18 render all rejections of those claims moot.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7-10, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaki et al. (US 2013/0010100 A1) in view of Mosier et al. (US 2010/0283988 A1).

Regarding Claim 1, 9, and 17, Kotaki discloses system comprising: at least one imaging sensor configured to capture images of a target [Kotaki: Title]; and at least one controller configured to: upsample the captured images to produce upsampled images [Kotaki: ¶ [0075]: An example of image restoration processing may involve taking in a group of images having a plurality of similar shape patterns, aligning the positions of images in each group at a subpixel level, and taking an arithmetic mean of upsampled images to generate one image with an enhanced resolution. An alternative method may use an image degradation model of a SEM image (image blurs caused by electron beams of SEM, noise, quantization of density levels or downsampling) and, based on the group of the photographed images, estimate an image removed of influences of the image degradations]; perform subpixel correlation using the upsampled images to produce aligned upsampled images [Kotaki: ¶ [0075]: aligning the positions of images in each group at a subpixel level]; combine the aligned upsampled images to generate super-resolution images of the target, identify multiple edges of the target using the super-resolution images [Kotaki: ¶ [0075]: taking an arithmetic mean of upsampled images to generate one image with an enhanced resolution].

However, Mosier discloses identify an aimpoint on the target based on the identified edges of the target [Mosier: ¶ [0027]: In one embodiment, the disclosed tracking system uses a near infrared (808 nm) laser diode array to enhance target signature and a passive high-speed camera to image the target.  Image data is processed into a processor or digital computer and passed through a spatial filter that implements a band-limited edge detection algorithm in the frequency domain.  The filter removes low spatial frequencies that attenuate soft-edged clutter such as, for example, clouds and smoke as well as optical shading artifacts.  The filter also attenuates medium to high spatial frequencies to inhibit speckle noise from the detector as well as speckle from the laser return off the target.  Edge enhancement is performed using a multi-frame correlation and/or registration process.  The image may be binarized and objects are detected and associated with existing tracks or new tracks may be generated if the track fails to match an existing track.  For the unmanned aerial vehicle (UAV) or missile, a correlation with a library of reference silhouettes is used to detect the attitude of the target.  Knowledge of the target attitude enables precision aimpoint placement in spite of target maneuvering] and update the aimpoint on the target as the target moves over time [Mosier: FIG. 15; and ¶ [0027]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the target acquisition and aimpoint determination of Mosier with the image processing of Kotaki in order to improve object recognition and overall accuracy. 

Regarding Claims 2 and 10, Kotaki in view of Mosier disclose(s) all the limitations of Claims 1 and 9, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Kotaki in view of Mosier discloses wherein: the system further comprises a target illumination laser (TIL) configured to generate a TIL beam that illuminates the target [Mosier: ¶ [0039]: Referring to FIG. 2, the beam director subsystem 12 further includes an illuminator 32 for generating electromagnetic radiation to be directed at the associated target.  The illuminator 32 may be any type of a device that is capable of directing electromagnetic radiation to an intended airborne target.  For example, the illuminator 32 may be a solid-state laser, a fiber laser or a laser diode array.  The illuminator generally produces an output beam directed to a target through either free-space coupled or fiber-coupled deliver.  The output beam may be emitted in an electromagnetic spectrum range between visible and infrared modalities] and the at least one imaging sensor is configured to capture images of the target containing reflected TIL energy [Mosier: ¶ [0041]: The beam director subsystem 12 further includes a track telescope 28.  The track telescope 14 includes one or more components 70A, 70B to direct electromagnetic radiation reflected from the intended airborne target and the first and second portions of electromagnetic radiation received from the HEL beam to the track detector 30.  The track telescope 28 generally gathers the reflected electromagnetic radiation and may also magnify the target and/or portions of the HEL beam.  The exemplary components 70A, 70B may vary based upon the type of electromagnetic radiation being detected and/or telescope type, for example.  The components 70A, 70B may include a lens and/or mirror that gathers light (or other electromagnetic radiation) and concentrates it so the image can be examined and/or further processed].

Regarding Claims 7 and 15, Kotaki in view of Mosier disclose(s) all the limitations of Claims 1 and 9, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Kotaki in view of Mosier discloses wherein the at least one controller is further configured to: identify frame-to-frame shifts associated with the target in the captured images [Mosier: ¶ [0056]: At block 166, the scene registration block determines the shift in position of bright objects in the data. The output of block 116 is summed with the output at block 168 at the logical summer 172. This step establishes a reinforced image that is able to account for a noisy image due to environment and/or other conditions, as illustrated in FIG. 10. This delay/reinforce method can include one or several delayed frames shifted to reinforce the current image]; and adjust the identified aimpoint based on the frame-to-frame shifts [Mosier: ¶ [0054]: At block 160, the complex conjugate of the Fast Fourier Transform (FFT) of the received image is calculated. The conjugate is output to the logical multiplier 162 (e.g., convolution operator), which multiplies the band-limited gradient operator data output from block 156 with the conjugate output from block 160. Thus, the logical multiplier 162 essentially multiplies the present image with its conjugate. An inverse FFT is applied to the resulting product, which converts the frequency data to spatial data (e.g., a 2-dimensional image), at block 164. The output of block 164 is an image that illustrates bright spot relative shift in position between the delayed image and the new image, as shown in FIG. 9.

[0055]: One input to block 166 includes information on the shift in position of the present image. The other input to block 166 is an input from a frame delay buffer at block 170. Block 170 receives input from block 168, which is an inverse FFT applied to the band-limited gradient operator data output from block 156 to convert the frequency data to spatial data, at block 168. The output of block 168 is routed to a frame delay buffer 170 and separately to a logical summer 172.

[0056]: At block 166, the scene registration block determines the shift in position of bright objects in the data. The output of block 116 is summed with the output at block 168 at the logical summer 172. This step establishes a reinforced image that is able to account for a noisy image due to environment and/or other conditions, as illustrated in FIG. 10. This delay/reinforce method can include one or several delayed frames shifted to reinforce the current image].

Regarding Claims 8 and 16, Kotaki in view of Mosier disclose(s) all the limitations of Claims 1 and 9, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Kotaki in view of Mosier discloses wherein: the system further comprises a high-energy laser (HEL) configured to generate an HEL beam that is directed towards the target [Mosier: ¶ [0026]: A processor is coupled to the track detector and a steering controller for a high energy laser (HEL) to generate a control signal for input to the steering controller in order to steer the HEL based at least in part on the received electromagnetic radiation.  The processor processes target information based at least in part on the received electromagnetic radiation detected from the track detector by applying a band-limited edge detection operation to the target information and generates band-limited edge detection data used to identify edges of the airborne target in order to track the airborne object] and the at least one controller is further configured to adjust one or more optical devices to direct the HEL beam at the identified aimpoint on the target [Mosier: ¶ [0027]].

Regarding Claim 21, Kotaki in view of Mosier disclose(s) all the limitations of Claim 17, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kotaki in view of Mosier discloses further comprising: generating a target illumination laser (TIL) beam that illuminates the target; and capturing images of the target containing reflected TIL energy [Mosier: ¶ [0039]: Referring to FIG. 2, the beam director subsystem 12 further includes an illuminator 32 for generating electromagnetic radiation to be directed at the associated target. The illuminator 32 may be any type of a device that is capable of directing electromagnetic radiation to an intended airborne target. For example, the illuminator 32 may be a solid-state laser, a fiber laser or a laser diode array. The illuminator generally produces an output beam directed to a target through either free-space coupled or fiber-coupled deliver. The output beam may be emitted in an electromagnetic spectrum range between visible and infrared modalities].
	
Claims 4. 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaki in view of Mosier as applied to claims 1, 9, and 17 above, and further in view of Zhang et al. (US 10565682 B2).

Regarding Claims 4, 12, and 22, Kotaki in view of Mosier disclose(s) all the limitations of Claims 1, 9, and 17, respectively, and is/are analyzed as previously discussed with respect to those claims.
Kotaki in view of Mosier may not explicitly disclose wherein, to combine the aligned upsampled images, the at least one controller is configured to generate a super-resolution image template and recursively update the super-resolution image template over time using the aligned upsampled images.
However, Zhang discloses wherein, to combine the aligned upsampled images, the at least one controller is configured to generate a super-resolution image template and recursively update the super-resolution image template over time using the aligned upsampled images [Zhang: Claim 4: A method for performing super-resolution in a user device, comprising: receiving update data from a server and updating a template vector in a local image database in the user device and a low-resolution-high-resolution dictionary block in the local image database, wherein the template vector includes a category and parameters corresponding to the category, wherein the update data is obtained by the server performing the following steps: receiving new image samples, and making a selection on the new image samples to select image samples among the new image samples;  obtaining a category for each of the selected image samples;  performing training according to the category for each of the selected image samples to obtain a new parameter or a new set of parameters of the category for each of the selected image samples;  and updating a template vector in a server-side image database and a low-resolution-high-resolutions dictionary block in the server-side side image database by using each of the selected image samples and the new parameter or the new set of parameters of the category of each of the selected image samples, wherein the updated template vector in the server-side image database and the low-resolution-high-resolution dictionary block in the server-side image database are served as the update data;  and based on the local image database, displaying an input low-resolution image as a high-resolution image].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the template processing of Zhang with the image processing of Kotaki in view of Mosier in order to improve accuracy.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaki in view of Mosier as applied to claims 1, 9, and 17 above, and further in view of Suzuki et al. (US 2006/0126952 A1).

Regarding Claims 5, 13, and 19, Kotaki in view of Mosier disclose(s) all the limitations of Claims 1, 9, and 17, respectively, and is/are analyzed as previously discussed with respect to those claims.
Kotaki in view of Mosier may not explicitly disclose wherein, to combine the aligned upsampled images, the at least one controller is configured to: combine multiple initial aligned upsampled images to produce a high-resolution reference image; register additional aligned upsampled images to the high-resolution reference image; and update the high-resolution reference image with the registered additional aligned upsampled images while forgetting older aligned upsampled images over time.
However, Suzuki discloses wherein, to combine the aligned upsampled images, the at least one controller is configured to: combine multiple initial aligned upsampled images to [Suzuki: ¶ [0109]: The third step is to perform decoding of HR motion information 112 and a quality improving process of reconstructed HR image 106.  First, the subsidiary data decoding-separating part 531 separates the data of HR motion information 112 from the subsidiary data 113 of the target frame for resolution enhancement, and decodes it by variable-length decoding.  Next, image sharpener 520 carries out the quality improving process using the HR motion information 112 and reference HR image 107.  Specifically, motion compensator 521 extracts a block image one by one from the reference HR image 107 on the basis of the HR motion information 112, and quality improver 522 combines each extracted block image with the reconstructed HR image 123 generated by the super-resolution image synthesis processor 510 to update the reconstructed HR image 106.  This is carried out for every HR motion information and the reconstructed HR image 106 thus updated is outputted.  The synthesis method applied herein is the weighted interpolation with a corresponding block on the old reconstructed HR image] register additional aligned upsampled images to the high-resolution reference image [Suzuki: ¶ [0109]]; and update the high-resolution reference image with the registered additional aligned upsampled images while forgetting older aligned upsampled images over time [Suzuki: ¶ [0109]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the refreshing of a computer memory as well-known in the field with the computer processing of Kotaki in view of Mosier in order to reduce lack of usable memory.

Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaki in view of Mosier as applied to claims 1, 9, and 17 above, and further in view of Lee et al. (US 2007/0217705 A1).

Regarding Claims 6, 14, and 20, Kotaki in view of Mosier disclose(s) all the limitations of Claims 1, 9, and 17, respectively, and is/are analyzed as previously discussed with respect to those claims.
Kotaki in view of Mosier may not explicitly disclose wherein, to identify the multiple edges of the target, the at least one controller is configured to: perform edge filtering in multiple directions in one or more of the super- resolution images to produce multiple edge-filtered images; apply a threshold to the edge-filtered images to produce thresholded edge- filtered images; merge the thresholded edge-filtered images to produce a binary edge detection map; perform nonlinear morphological processing on the binary edge detection map to produce morphologically-filtered imagery; and identify the edges of the target using the morphologically-filtered imagery.
However, Lee discloses wherein, to identify the multiple edges of the target, the at least one controller is configured to: perform edge filtering in multiple directions in one or more of the super- resolution images to produce multiple edge-filtered images [Lee: ¶ [0026]: Then, morphological operation opening (i.e., an erosion followed by a dilation) is performed in order to remove small spots caused by noisy information of the original input and refine the edge regions to obtain refined edge regions Y.sub.M(x,y).  [0027] 4.  Finally, a flat region binary map is obtained by inversing the refined edge binary map as the in inverter 302 (FIG. 3) according to relation (5) to obtain flat region map from edge map]; apply a [Lee: Claim 7: The method of claim 6 wherein the steps of finding and excluding strong edges or texture regions in the image further includes the steps of: performing low-pass filtering on the input image signal Y.sub.IN using a n.times.m window at each pixel location (x, y) to generate a filtered signal Y.sub.L;  applying four directional sobel filtering operators to the filtered image Y.sub.L to find image edges Y.sub.H, each directional filter providing an edge location along the direction;  obtaining a binary map Y.sub.B based on the image edges Y.sub.H using a threshold applying a threshold value .tau.;  removing spots caused by noisy information of the original image and refinishing the edges to obtain refined edge regions Y.sub.M;  generating a flat binary map Y.sub.B as a function of the refined edge regions Y.sub.M;  generating flat region data Y.sub.1 by multiplying the original input Y.sub.IN and the flat region binary map Y.sub.B(x,y) indicating only flat areas in the input image Y.sub.IN]; merge the thresholded edge-filtered images to produce a binary edge detection map [Lee: Claim 7]; perform nonlinear morphological processing on the binary edge detection map to produce morphologically-filtered imagery [Lee: ¶ [0026]]; and identify the edges of the target using the morphologically-filtered imagery [Lee: ¶ [0026]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of Kotaki in view of Mosier with the morphological image processing of Lee in order to improve effectiveness of the processing (see, Lee: Abstract).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaki in view of Mosier as applied to claim 17 above, and further in view of Buehler et al. (EP 2793191 A1).

Regarding Claims 23, Kotaki in view of Mosier disclose(s) all the limitations of Claims 17, respectively, and is/are analyzed as previously discussed with respect to those claims.
Kotaki in view of Mosier may not explicitly disclose further comprising: identifying frame-to-frame shifts associated with the target in the captured images; and adjusting the identified aimpoint based on the frame-to-frame shifts.
However, Buehler discloses further comprising: identifying frame-to-frame shifts associated with the target in the captured images; and adjusting the identified aimpoint based on the frame-to-frame shifts [Buehler: ¶ [0014]: Referring again to FIG. 1, at step 102, a hyperspectral imaging device 101 may obtain a series of hyperspectral images 103. A processor, onboard the platform, may perform a processing of the series of hyperspectral images 103 or may instruct transmittal of the series of hyperspectral images 103 to a remote location for processing by a second processor or processing system (collectively termed "a processor"). To determine alignment among the hyperspectral images 103 in the series, the processor may employ image stability techniques to shift the series of hyperspectral images 103 from frame-to-frame to counteract motion and jitter that may have been introduced, for example, by movement of the platform].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the frame-to-frame stabilization of Buehler with the image processing of Kotaki in view of Mosier in order to counter any added motion, improving overall quality.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 23 August 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482